FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 MARIA CEBALLOS DE ZAVALA,                        No. 07-70516

               Petitioner,                        Agency No. A074-426-893

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Maria Ceballos De Zavala, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen based on ineffective assistance of counsel. We have jurisdiction pursuant



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and de novo claims of due process violations, including claims of

ineffective assistance of counsel in immigration proceedings. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The BIA correctly determined that Ceballos De Zavala did not meet the

requirements for asserting an ineffective assistance of counsel claim set forth in

Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 824 (9th Cir. 2003). Both Ceballos De Zavala’s

notification to former counsel and bar complaint did not include critical details of

his alleged ineffective assistance, rendering counsel unable to meaningfully

respond to the allegations against him. See Reyes v. Ashcroft, 358 F.3d 592, 594,

598-99 (9th Cir. 2004) (emphasizing the importance of notifying counsel, and

providing a meaningful opportunity to respond). Contrary to Ceballos De Zavala’s

contention, the alleged ineffective assistance is not plain on the face of the record.

Cf. Castillo-Perez v. INS, 212 F.3d 518, 526-27 (9th Cir. 2000). The BIA therefore

acted within its discretion in denying the motion.

       PETITION FOR REVIEW DENIED.




RB/Research                                2                                    07-70516